PER CURIAM.
The summary final entered in favor of the defendant, George Dyer, is affirmed. However, such judgment as to the remaining defendants, Jewel Hines and Morrison Assurance Company, is overly broad and premature. The record reflects critical unsettled issues touching upon liability, such as the ownership of the vehicle and insurance coverage. Therefore, the summary judgment as to these defendants was viola-tive of Rule 1.510, Florida Rules of Civil Procedure, 31 F.S.A., and.same is reversed as to the defendants, Jewel Hines and Morrison Assurance Company, and the cause is remanded for further proceedings.
Affirmed in part, reversed in part, and remanded.
WALDEN and MAGER, JJ., and WHITE, JOSEPH S., Associate Judge, concur.